Case 2:19-cr-00119-JDC-KK Document 16 Filed 05/09/19 Page 1 of 2 PageID #: 32



                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA              * CRIMINAL NUMBER: 2:19-cr-00119-01
                                      *
VS.                                   * UNASSIGNED DISTRICT JUDGE
                                      *
ROBERT HAMMAC                         * MAGISTRATE JUDGE KAY


             GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE
               OTHER ACTS EVIDENCE AGAINST DEFENDANT

      NOW INTO COURT comes the United States of America, through undersigned

counsel, and respectfully provides notice that it may seek to introduce at trial,

pursuant to Federal Rule of Evidence 404(b) and this Court’s Pretrial Criminal

Scheduling Order, evidence of other uncharged acts committed by Defendant Robert

Hammac. The government reserves the right to amend and supplement this notice

as the government develops additional evidence and/or makes decisions about

evidence to introduce at trial. Specifically, the Government provides notice of the

following:

   1. On or about December 28, 2016, Defendant Hammac shot a pepperball gun at

      a homeless person sleeping behind the Goodwill in Lake Charles, Louisiana.

      Defendant Hammac stated, before he could see whether anyone engaged in

      activity that would warrant the use of the pepperball gun, that he intended to

      shoot at anyone who might be present behind the building. After shooting

      several rounds of the pepperball gun at the homeless man, Defendant Hammac
Case 2:19-cr-00119-JDC-KK Document 16 Filed 05/09/19 Page 2 of 2 PageID #: 33



     laughed. Defendant Hammac never reported this use of the pepperball gun.

     The defendant’s prior use of unauthorized force (and his reaction to his

     unauthorized use of force) and his failure to document this use of force will be

     offered to prove willfulness (intent, knowledge, absence of mistake, lack of

     accident) with respect to Count One of the indictment.



           Respectfully submitted this 9th day of May, 2019.



                                      Respectfully submitted,

                                      DAVID C. JOSEPH
                                      UNITED STATES ATTORNEY


                               By:    /s/Jamilla A. Bynog
                                      JAMILLA A. BYNOG (Bar No. 32087)
                                      Assistant United States Attorney
                                      800 Lafayette Street, Suite 2200
                                      Lafayette, LA 70501
                                      Telephone: (337) 262-6618

                                      ERIC S. DREIBAND
                                      Assistant Attorney General
                                      Civil Rights Division
                                      United States Department of Justice

                               By:    /s/ Mary J. Hahn
                                      MARY J. HAHN (DC Bar No. 500193)
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Rights Division, Criminal Section
                                      601 D Street NW
                                      Fifth Floor, Room 5200
                                      Washington, DC 20004
                                      Telephone: (202) 305-0921



                                         2
